
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.12

RESTRICTED STOCK AGREEMENT


        THIS RESTRICTED STOCK AGREEMENT (this "Agreement") is made as of
the                        day of                        ,         , between
Forest Oil Corporation, a New York corporation (the "Company"),
and                        (the "Employee").

        1.    Award.    Pursuant to the Forest Oil Corporation 2001 Stock
Incentive Plan, as amended (the "Plan"), as of the date of this
Agreement,            shares of the Company's common stock, par value $.10 per
share (the "Restricted Stock"), shall be issued as hereinafter provided in the
Employee's name subject to certain restrictions thereon, in consideration of
services that the Employee has performed for the Company in 2005 and services to
be provided to the Company in the future. The Restricted Stock shall be issued
upon acceptance of this Agreement by the Employee and upon satisfaction of the
conditions of this Agreement. This award of Restricted Stock shall be subject to
all of the terms and provisions of the Plan, including future amendments
thereto, if any, which is available on http://corpweb1/. For paper copies of the
Plan and prospectus please contact Stock Administration, 707 Seventeenth Street,
Suite 3600, Denver, CO 80202, or call 303.812.1502 or 303.812.1579. In the event
of any conflict between the terms of this Agreement and the Plan, the Plan shall
control.

        2.    Restricted Stock.    The Employee hereby accepts the Restricted
Stock when issued and agrees with respect thereto as follows:

        (a)    Forfeiture Restrictions.    The Restricted Stock may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of to the extent then subject to the Forfeiture Restrictions (as
hereinafter defined), and in the event of termination of the Employee's
employment with the Company for any reason other than death, Disability, or
Involuntary Termination (as such terms are hereinafter defined), the Employee
shall, for no consideration, forfeit to the Company all Restricted Stock to the
extent then subject to the Forfeiture Restrictions. The prohibition against
transfer and the obligation to forfeit and surrender Restricted Stock to the
Company upon termination of employment are herein referred to as the "Forfeiture
Restrictions." The Forfeiture Restrictions shall be binding upon and enforceable
against any transferee of Restricted Stock. For purposes of this Agreement, the
following capitalized words and terms shall have the meanings indicated below:

        (i)    "Board" shall mean the Board of Directors of the Company.

        (ii)   "Code" shall mean the Internal Revenue Code of 1986, as amended.

        (iii)  "Committee" shall mean the committee of the Board that is
selected by the Board to administer the Plan as provided in the Plan.

        (iv)  "Corporate Change" shall mean the occurrence of any one or more of
the following events: (A) the Company shall not be the surviving entity in any
merger, consolidation or other reorganization (or survives only as a subsidiary
of an entity other than a previously wholly-owned subsidiary of the Company);
(B) the Company sells, leases or exchanges all or substantially all of its
assets to any other person or entity (other than a wholly-owned subsidiary of
the Company); (C) the Company is to be dissolved and liquidated; (D) any person
or entity, including a "group" as contemplated by Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended, acquires or gains ownership or
control (including, without limitation, power to vote) of more than 50% of the
outstanding shares of the Company's voting stock (based upon voting power); or
(E) as a result of or in connection with a contested election of directors, the
persons who were directors of the Company before such election shall cease to
constitute a majority of the Board. Notwithstanding the foregoing, the term
"Corporate Change" shall not include any reorganization, merger or consolidation
involving solely the Company and one or more previously wholly-owned
subsidiaries of the Company.

--------------------------------------------------------------------------------






        (v)   "Disability" shall mean that, as a result of the Employee's
incapacity due to physical or mental illness, he shall have been absent from the
full-time performance of his duties for six consecutive months, and he shall not
have returned to full-time performance of his duties within 30 days after
written notice of termination is given to the Employee by the Company (provided,
however, that such notice may not be given prior to 30 days before the
expiration of such six-month period).

        (vi)  "Involuntary Termination" shall mean any termination of the
Employee's employment with the Company which does not result from a resignation
by the Employee; provided, however, that the term "Involuntary Termination"
shall not include a termination as a result of death, Disability, or a
termination of the Employee's employment by the Company (or its subsidiaries) by
reason of the Employee's gross negligence or willful misconduct in the
performance of his duties or final conviction of a misdemeanor involving moral
turpitude or a felony.

        (vii) "Section 16 Person" shall mean an officer, director or affiliate
of the Company or a former officer, director or affiliate of the Company who is
subject to section 16 of the Securities Exchange Act of 1934, as amended.

        (b)    Lapse of Forfeiture Restrictions.    The Forfeiture Restrictions
shall lapse as to the Restricted Stock in accordance with the following schedule
provided that the Employee has been continuously employed by the Company from
the date of this Agreement through the lapse date:

Lapse Date


--------------------------------------------------------------------------------

  Percentage of Total Number
of Restricted Stock as to Which
Forfeiture Restrictions Lapse

--------------------------------------------------------------------------------

             

Notwithstanding the foregoing, the Forfeiture Restrictions shall lapse as to all
of the Restricted Stock then subject to the Forfeiture Restrictions on (i) the
date of a Corporate Change provided that the Employee has been continuously
employed by the Company from the date of this Agreement to the date of such
Corporate Change or (ii) the date the Employee's employment with the Company is
terminated by reason of death, Disability, or Involuntary Termination.

        (c)    Certificates.    A certificate evidencing the Restricted Stock
shall be issued by the Company in Employee's name, pursuant to which Employee
shall have all of the rights of a shareholder of the Company with respect to the
Restricted Stock, including, without limitation, voting rights and the right to
receive dividends; provided, however, that dividends paid in shares of the
Company's stock shall be subject to the Forfeiture Restrictions. The Employee
may not sell, transfer, pledge, exchange, hypothecate or otherwise dispose of
the Restricted Stock until the Forfeiture Restrictions have expired and a breach
of the terms of this Agreement shall cause a forfeiture of the Restricted Stock.
The Company, in its discretion, may elect to complete the delivery of the
Restricted Stock by means of electronic, book-entry statement, instead of
issuing physical share certificates.

        Certificates, if any, shall be delivered upon issuance to the Secretary
of the Company or to such other depository as may be designated by the Committee
as a depository for safekeeping until the forfeiture of such Restricted Stock
occurs or the Forfeiture Restrictions lapse pursuant to the terms of the Plan
and this award. Upon the lapse of the Forfeiture Restrictions, the Company shall
cause a new certificate or certificates to be issued without legend (except for
any legend required pursuant to applicable securities laws or any other
agreement to which the Employee is a party) in the name of the Employee in
exchange for the certificate evidencing the Restricted Stock, or, as may be the
case, it shall issue appropriate instructions to the transfer agent if the
electronic,

2

--------------------------------------------------------------------------------



book-entry method is utilized. In any event, the Company, in its discretion, may
elect to deliver the shares in certificate form or electronically to a brokerage
account established for the Employee's benefit at a brokerage financial
institution selected by the Company. At the Company's request, the Employee
shall deliver to the Company a stock power, endorsed in blank, relating to the
Restricted Stock and the Employee agrees to complete and sign any other
documents and take additional action that the Company may request to enable it
to deliver the Restricted Stock on the Employee's behalf.

        (d)    Corporate Acts.    The existence of the Restricted Stock shall
not affect in any way the right or power of the Board or the shareholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company's capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding. The prohibitions of Section 2(a) hereof shall not apply to
the transfer of Restricted Stock pursuant to a plan of reorganization of the
Company, but the stock, securities or other property received in exchange
therefor shall also become subject to the Forfeiture Restrictions and provisions
governing the lapsing of such Forfeiture Restrictions applicable to the original
Restricted Stock for all purposes of this Agreement and the certificates
representing such stock, securities or other property shall be legended to show
such restrictions.

        3.    Withholding of Tax.    To the extent that the receipt of the
Restricted Stock or the lapse of any Forfeiture Restrictions results in
compensation income or wages to the Employee for federal or state income tax
purposes, the Employee shall deliver to the Company at the time of such receipt
or lapse, as the case may be, such amount of money as the Company may require to
meet its obligation under applicable tax laws or regulations. The Employee may
elect with respect to this Agreement to surrender or authorize the Company to
withhold shares of stock of the Company (valued at their fair market value on
the date of surrender or withholding of such shares) to satisfy any tax required
to be withheld by reason of compensation income or wages resulting under this
Agreement. An election pursuant to the preceding sentence shall be referred to
herein as a "Stock Withholding Election" and the Company retains the right to
impose conditions on the stock withholding election right. All Stock Withholding
Elections shall be made by written notice to the Company at its principal
executive office addressed to the attention of the Secretary. If the Employee is
not a Section 16 Person, the Employee may revoke such election by delivering to
the Secretary written notice of such revocation prior to the date such election
is implemented through actual surrender or withholding of shares of stock of the
Company (the "Withholding Date"). If the Employee is a Section 16 Person, the
Stock Withholding Election must:

        (i)    be irrevocable and made six months prior to the Withholding Date,
or

        (ii)   (a) be approved by the Committee, either before or after such
election is made, (b) be made, and the Withholding Date occur, during a period
beginning on the third business day following the date of release by the Company
for publication of quarterly and annual summary statements of sales and earnings
and ending on the twelfth business day following such date, and (c) be made more
than six months after the effective date of this Agreement.

        If the Employee fails to pay the required amount to the Company or fails
to make a Stock Withholding Election, the Company is authorized to withhold from
any cash remuneration (or, if the Employee is not a Section 16 Person, stock
remuneration, including withholding any Restricted Stock distributable to the
Employee under this Agreement) then or thereafter payable to the Employee any
tax required to be withheld by reason of compensation income or wages resulting
under this Agreement or the disposition of Restricted Stock acquired under this
Agreement.

3

--------------------------------------------------------------------------------



        4.    Status of Stock.    The Employee agrees that the Restricted Stock
issued under this Agreement will not be sold or otherwise disposed of in any
manner which would constitute a violation of any applicable federal or state
securities laws. The Employee also agrees that (i) certificates, if any,
representing the Restricted Stock may bear such legend or legends as the
Committee deems appropriate in order to reflect the Forfeiture Restrictions and
to assure compliance with applicable securities laws, (ii) the Company may
refuse to register the transfer of the Restricted Stock on the stock transfer
records of the Company if such proposed transfer would constitute a violation of
the Forfeiture Restrictions or, in the opinion of counsel satisfactory to the
Company, of any applicable securities law, and (iii) the Company may give
related instructions to its transfer agent, if any, to stop registration of the
transfer of the Restricted Stock.

        5.    Employment Relationship.    For purposes of this Agreement, the
Employee shall be considered to be in the employment of the Company as long as
the Employee remains an employee of either the Company, an Affiliate (as such
term is defined in the Plan), or any successor corporation. Without limiting the
scope of the preceding sentence, it is expressly provided that the Employee
shall be considered to have terminated employment with the Company at the time
of the termination of the "Affiliate" status under the Plan of the entity or
other organization that employs the Employee. Nothing in the adoption of the
Plan, nor the award of the Restricted Stock thereunder pursuant to this
Agreement, shall confer upon the Employee the right to continued employment by
the Company or affect in any way the right of the Company to terminate such
employment at any time. Unless otherwise provided in a written employment
agreement or by applicable law, the Employee's employment by the Company shall
be on an at-will basis, and the employment relationship may be terminated at any
time by either the Employee or the Company for any reason whatsoever, with or
without cause. Any question as to whether and when there has been a termination
of such employment, and the cause of such termination, shall be determined by
the Committee, and its determination shall be final.

        6.    Notices.    Any notices or other communications provided for in
this Agreement shall be sufficient if in writing. In the case of the Employee,
such notices or communications shall be effectively delivered if hand delivered
to the Employee at his principal place of employment or if sent by registered or
certified mail to the Employee at the last address the Employee has filed with
the Company. In the case of the Company, such notices or communications shall be
effectively delivered if sent by registered or certified mail to the Company at
its principal executive offices.

        7.    Parachute Payment.    In the event that the receipt of the
Restricted Stock or the lapse of any Forfeiture Restrictions would constitute a
parachute payment (within the meaning of section 280G of the Code) at a time
when the Employee's Severance Agreement, if any, with the Company that is in
effect as of the date hereof (or any successor agreement) is in effect, then the
amount of such parachute payment shall be treated as a payment to the Employee
for purposes of determining the amount of any gross-up payment to be made to the
Employee under the terms of any such Severance Agreement (or any successor
agreement) with respect to the excise tax imposed by Section 4999 of the Code.

        8.    Entire Agreement; Amendment.    This Agreement replaces and merges
all previous agreements and discussions relating to the same or similar subject
matters between the Employee and the Company and constitutes the entire
agreement between the Employee and the Company with respect to the subject
matter of this Agreement. This Agreement may not be modified in any respect by
any verbal statement, representation or agreement made by any employee, officer,
or representative of the Company or by any written agreement unless signed by an
officer of the Company who is expressly authorized by the Company to execute
such document. Except as provided below, any modification of this Agreement
shall be effective only if it is in writing and signed by both the Employee and
an authorized officer of the Company. Notwithstanding anything in the Plan or
this Agreement to the contrary, if the Committee determines that the provisions
of new Section 409A of the Code apply to

4

--------------------------------------------------------------------------------




this Agreement and that the terms of this Agreement do not, in whole or in part,
satisfy the requirements of such section, then the Committee, in its sole
discretion, may unilaterally modify this Agreement in such manner as it deems
appropriate to comply with such section and any regulations or guidance issued
thereunder.

        9.    Binding Effect.    This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under the Employee.

        10.    Controlling Law.    This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

        IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by an officer thereunto duly authorized, and the Employee has executed
this Agreement, all as of the date first above written.


 
FOREST OIL CORPORATION
 
By:
  

--------------------------------------------------------------------------------

Cyrus D. Marter IV
Vice President, General Counsel and Secretary
 
EMPLOYEE
 
  

--------------------------------------------------------------------------------

[Employee Name]
[SSN]


5

--------------------------------------------------------------------------------





QuickLinks


RESTRICTED STOCK AGREEMENT
